Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 8A, 15A, and 21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the striped lines shown in figure 5 should be labeled 10 and not 9 as shown.  This is described in paragraph [0045].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0008] line 2 –that—should be added after “marker”.
In the specification at paragraph [0009] line 3 “a forming” should be –forming--.
In the specification at paragraph [0053] line 1 “is” should be –are--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (JP2012145559).
The device as claimed is disclosed by Tanaka et al with a stripe pattern formed on a two-dimensional plane shape (401); and a lens array ([0020]) in which a plurality of 
With respect to claim 2 Tanaka et al discloses the stripe pattern is parallel to the arrangement of the plurality of lenses (Figure 4).
With respect to claim 3 Tanaka et al discloses the stripe pattern is obliquely intersect with the arrangement of the plurality of lenses (Figure 20).
With respect to claim 4 Tanaka et al discloses the two-dimensional plane has an oblong shape, and further comprising: a first marker in which a long side of the oblong shape is provided in a first direction; and a second marker in which the long side is provided in a second direction orthogonal to the first direction (Figures 11 and 22).
With respect to claim 5 Tanaka et al discloses the first marker and the second marker are provided along two adjacent sides constituting a rectangular shape (Figure 17).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al (5,539,487).
The method as claimed is disclosed by Taguchi et al including the steps of a first step of forming a plurality of different patterns on a top surface of one lens substrate or a back surface of a lens array (col 3 lines 46-55); and a second step of placing a lens array consisting of a plurality of lenses on the top surface of the lens substrate having thereon the pattern (col 3 lines 56-62), or placing the lens array having the pattern on the back surface on the top surface of the lens substrate, or color the entirety of the back surface having the pattern with a color different from that of the pattern.
Claim Rejections - 35 USC § 103
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP2012145559).
The device as claimed is disclosed by Tanaka et al as stated in the rejection recited above for claims 1-5, but lacks using the parallel pattern embodiment with the oblique pattern embodiment together.  It is old and well known to use devices together for their intended purposes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use using the parallel pattern embodiment along with the oblique pattern embodiment in various known geometric arrangements as markers as intended.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al (5,539,487) in view of Tanaka et al (JP2012145559).
The method as claimed is disclosed by Taguchi et al as stated in the rejection recited above for claim 9, but lacks a parallel and an oblique pattern.  Tanaka et al teaches using markers made with a parallel pattern or an oblique pattern to make locations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Taguchi et al to make the markers of Tanaka et al as known desired markers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855